Citation Nr: 0821360	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to effective dates earlier than May 3, 2004, for 
the grants of service connection for residual left upper 
extremity hemiparesis, status post cerebrovascular accident, 
rated as 60 percent disabling; residual left lower extremity 
hemiparesis, status post cerebrovascular accident, rated as 
60 percent disabling; hypertension, rated as 10 percent 
disabling; and atrioventricular block, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
the disabilities listed on the title page of this decision 
and assigned affective dates of May 3, 2004, for each of the 
disabilities.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
initial application for compensation was received on March 
31, 2003.


CONCLUSION OF LAW

The criteria for an effective date of March 31, 2003, but no 
earlier, for the grants of service connection for residual 
left upper extremity hemiparesis, status post cerebrovascular 
accident, rated as 60 percent disabling; residual left lower 
extremity hemiparesis, status post cerebrovascular accident, 
rated as 60 percent disabling; hypertension, rated as 10 
percent disabling; and atrioventricular block, rated as 10 
percent disabling, have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.


Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

38 C.F.R. § 3.151(a) reads as follows:  General.  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA. (38 U.S.C. 5101(a)).  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

On March 31, 2003, the veteran submitted an application for 
VA benefits.  On the VA Form 21-526, the veteran completely 
filled in the box for compensation and then put an "x" mark 
in the box for pension.  The veteran then filled out Sections 
A, C and D, which were the sections necessary to be filled 
out for a pension claim.  In subsection X of Section A, the 
veteran indicated that this was a claim for nonservice-
connected disability pension with housebound and/or aid and 
attendance benefits.  

In April 2004, the RO granted nonservice-connected pension 
benefits.  In granting the pension benefits, the RO noted the 
following disabilities:  cerebrovascular accident, rated as 
100 percent disabling; hemiparesis, left upper extremity, 
status post cerebrovascular accident, rated as 60 percent 
disabling; hemiparesis, left lower extremity, status post 
cerebrovascular accident, rated as 60 percent disabling; Type 
II diabetes mellitus, rated as 20 percent disabling; 
hypertension, rated as 10 percent disabling; and cranial 
nerve palsy, status post cerebrovascular accident, rated as 
noncompensable.  All ratings were for pension purposes only.  

On May 3, 2004, the veteran again filed an application for 
compensation and/or pension claim.  On his VA Form 21-526, 
the veteran checked the box for compensation.  He also filled 
out parts A and B of the application relating to 
compensation.  He did not fill out Part C.  

In a June 2005 rating determination, the RO granted service 
connection for residual left upper extremity hemiparesis, 
status post vascular accident, and rated it as 60 percent 
disabling; residual left lower extremity hemiparesis, status 
post cerebrovascular accident, and rated it as 60 percent 
disabling; hypertension, which it rated as 10 percent 
disabling; atrioventricular block, and rated it as 10 percent 
disabling; and left cranial nerve palsy, status post 
cerebrovascular accident associated with hypertension, which 
it rated as noncompensable.  The RO assigned effective dates 
of May 3, 2004, for all the disabilities.  

In July 2005, the veteran requested an effective date of 
March 2003 for the grants of service connection.  He stated 
that the original claim for compensation had been received at 
that time.  

In December 2005, the RO continued the assigned effective 
dates of May 3, 2004, for the veteran's service-connected 
disabilities.   

In his December 2005 notice of disagreement, the veteran 
indicated that he was almost paralyzed on his left side.  He 
noted that he was in the hospital because he had a stroke on 
February 23, 2003.  The veteran reported that his doctors had 
stated that his stroke was caused by high blood pressure and 
diabetes.  He indicated that he originally filed for service-
connected disability in March 2003.  The veteran stated that 
he was in the hospital and he sent his wife over to the State 
of Virginia Veterans Office for help in filling out the 
papers and forms and to get his service-connected disability 
started, but the wrong forms appeared to have been filed.  

The Board notes that there is some discrepancy as to whether 
the veteran checked the box for compensation on his original 
application, which was received on March 31, 2003.  The Board 
further observes that in accordance with 38 C.F.R. 
§ 3.151(a), a claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation, with the greater benefit being awarded.  The 
Board also notes that the veteran has indicated that he 
intended to apply for compensation on his original 
application.  

While the evidence is not overwhelmingly in support of the 
veteran's assertion that he applied for compensation, in 
addition to pension, on his original application received on 
March 31, 2003, it cannot be stated that the preponderance of 
the evidence is against the claim.  The evidence is in at 
least in equipoise on the question of whether the veteran 
intended to apply for compensation on his original claim.  
This, combined with the regulation stating that a claim for 
compensation is a claim for pension and vice versa, 
demonstrates that reasonable doubt must be resolved in favor 
of the veteran.  Therefore, an effective date of March 31, 
2003, for the grants of service connection for residual left 
upper extremity hemiparesis, status post vascular accident, 
rated as 60 percent disabling; residual left lower extremity 
hemiparesis, status post cerebrovascular accident, rated as 
60 percent disabling; hypertension, rated as 10 percent 
disabling; and atrioventricular block, rated as 10 percent 
disabling, is warranted.  

An effective date earlier than March 31, 2003, is not 
warranted as the veteran's initial application was not 
received until that time and as he had been separated from 
service for over one year.  


ORDER

An effective date of March 31, 2003, for the grants of 
service connection for residual left upper extremity 
hemiparesis, status post vascular accident, rated as 60 
percent disabling; residual left lower extremity hemiparesis, 
status post cerebrovascular accident, rated as 60 percent 
disabling; hypertension, rated as 10 percent disabling; and 
atrioventricular block, rated as 10 percent disabling, is 
granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


